DETAILED ACTION
This action is responsive to Applicant’s request for continued examination filed 1/26/2021 and the amendments/remarks filed 1/4/2021.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Claim Summary
Claims 1-20 are pending.
Claims 1 and 11 are currently amended.

Allowable Subject Matter
Claims 1-10 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Regarding claim 1, the prior art of record, whether alone or in combination, fails to teach or fairly suggest the limitation “wherein the second ion beam etching operation is performed at a lower ion energy than the first ion beam etching operation” in the context of the other limitations of the claim.
After consideration, Applicant’s arguments filed 1/4/2021 regarding the Chi reference are persuasive. While Chi may teach that it is known in the art to vary ion energy to adjust selectivity of an etching process, it does not explicitly teach or fairly suggest the above limitation in the context of the other limitations of the claim. 

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Claim Objections
Claim 11 is objected to due to a minor grammatical informality: line 19 should read “wherein deposition of the first material occurs simultaneously with exposing…”.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 19 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 19, the limitation “wherein (a) and (b) are repeatedly performed and do not overlap in time” is regarded as indefinite. Particularly, claim 11 now requires that “deposition of the first material occurs simultaneous with exposing sidewalls of the features to ion beams”, thus the limitations of claim 19 appear contradictory to that added limitation and convolute the true scope of the claim.
In the interest of compact and expedited prosecution, the Examiner interprets the claim with “and do not overlap in time” deleted from the above limitation.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 11-15 and 18-19 are rejected under 35 U.S.C. 103 as being unpatentable over Hanawa (US Patent 7,767,561) in view of Sandhu (US Pub. 2014/0070342), Takano (US Patent 7,320,167), Yasar (US Patent 5,958,134), and Tanaka (US Pub. 2014/0238637).
Regarding claim 11, Hanawa teaches an ion beam etching apparatus (Fig. 15, entirety) for etching a substrate (Col. 37, Lines 51-54: etching of silicon wafer), the apparatus comprising: 
a reaction chamber (Fig. 15, reactor chamber #100); 
an ion beam generator (C15, L35-39 and Fig. 15, coil antenna #190; Background and C13, L45-46: describes ion beam); 
a substrate support (C8, L32 and Fig. 15, wafer pedestal #120) configured to heat and cool a substrate (C20, L49-53 and Fig. 15, temperature controller #411 elevates temperature or cools the wafer);
a controller configured with instructions (C30, L50-53; C34, L36; and Fig. 38, process controller #8075).

Hanawa does not teach wherein the controller is configured with instructions to etch the substrate by: receiving the substrate in a reaction chamber, the substrate comprising (i) a bottom electrode layer, (ii) an etch stop layer positioned over the bottom 
However, Sandhu teaches a method for etching a substrate by receiving the substrate in the reaction chamber, the substrate comprising:
(i) a bottom electrode layer (Sandhu – [0018], [0043], and Fig. 1, substrate #102 with base material #104 and conductive material #106, wherein the substrate is a metal electrode), 
(ii) an etch stop layer positioned over the bottom electrode layer (Sandhu – [0049] and Fig. 1, etch stop layer #114), 
(iii) a first magnetic layer positioned over the etch stop layer (Sandhu – [0047] and Fig. 1 magnetic material #110 which is positioned across a barrier with respect to etch stop layer #114, as in the attached dictionary definition of “over”), 
(iv) a layer positioned over the first magnetic layer (Sandhu – [0048] and Fig. 1, intermediary material #120, positioned above #110) 
(v) a second magnetic layer positioned over the previous layer (Sandhu – [0047] and Fig. 1, magnetic material #118 which is positioned across a barrier with respect to intermediary material #120, as in the attached dictionary definition of “over”), and 
(vi) a patterned mask layer (Sandhu – [0049] and Fig. 2, mask #122).
Hanawa and Sandhu both teach apparatuses and methods for ion beam etching, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller as taught by Hanawa to receive and etch the substrate as taught by Hanawa 

Modified Hanawa (particularly, Sandhu) does not teach wherein the layer (iv) is a tunneling dielectric layer.
However, Takano teaches a tunneling dielectric layer (Takano – C1, L66-C2,L3; C5, L30-33 and Fig. 1, layer #14 as a tunneling dielectric layer) for a magnetic memory device (Takano – C1, L12-14).
Modified Hanawa and Takano both teach magnetic memory devices, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the substrate as taught by modified Hanawa (particularly, by Sandhu) to include the tunneling dielectric layer as taught by Takano in order to form a “current flowing perpendicular to the plane“ (CPP) device, which are noted in the art as providing a greater storage density (Takano – C1, L55-C2, L3, which is enabled by including the dielectric tunneling layer as part of a magnetic tunneling junction (Takano – L1, C66-L2,C3).

Modified Hanawa does not teach wherein the controller is configured with instructions to perform a first ion beam etching operation to define features on the substrate, Attorney Docket No: LAMRP252D1/3874-2US8 Application No.: 15/682,369the first ion beam etching operation comprising exposing the substrate to ion beams to etch through at least the second magnetic layer, the tunneling dielectric layer, and the first magnetic layer, nor performing a second ion beam etching operation to 
However, Sandhu further teaches a method of etching a substrate by performing a first ion beam etching operation to define features on the substrate, the first ion beam etching operation comprising exposing the substrate to ion beams to etch through at least the second magnetic layer, the tunneling dielectric layer, and the first magnetic layer (Sandhu – [0049]: directing an ion beam parallel to an x-axis, as from Fig. 1 to Fig. 4), performing a second ion beam etching operation to narrow the features on the substrate (Sandhu – Fig. 5 to Fig. 6, etching in a direction perpendicular to the first to etch sidewalls of the first features), the second ion beam etching operation comprising exposing sidewalls of the features to ion beams (Sandhu – [0054]: patterning along a y-axis performed similar to the patterning of the first axis, which was ion beam etching, as above) and preferentially depositing a first material in regions etched during the first ion beam etching operation (Sandhu – [0050] and Fig. 3, spacers #128 formed on the sidewalls of upper elongate feature #126 formed in the first etching step: Fig. 2 → Fig. 3).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hanawa apparatus by configuring the controller to perform the etching method as taught by Sandhu in order to reduce the likelihood of displaced material from redepositing on sidewalls of the structure during patterning, which improves the uniformity of the resulting structure from 

Modified Hanawa does not teach wherein deposition of the first material occurs simultaneous with exposing sidewalls of the features to ion beams. For clarity, modified Hanawa (particularly Sandhu, as set forth above), teaches the steps of the second ion beam etching operation above in sequential manner (thus not simultaneously).
However, Yasar teaches an ion beam etching method for simultaneously depositing and etching (Yasar – C4, L34-47: simultaneous material deposition and material removal (etching) processes in the vacuum chamber 34).
Modified Hanawa and Yasar both teach ion beam etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the controller method as taught by modified Hanawa to perform the deposition and etching steps simultaneously, since Yasar teaches that simultaneous deposition/etching is used to shape or reshape coatings deposited on the articles (Yasar, C4, L34-39), as well as to achieve certain physical, morphological, electrical, magnetic, thermal, or other characteristics (Yasar – C4, L19-28).

Modified Hanawa does not teach wherein during the second ion beam etching operation, the substrate support is maintained at a temperature between about -70°C and about 10ºC.

Modified Hanawa and Tanaka both teach ion beam etching apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the apparatus as taught by modified Hanawa with the cooling structure/operation as taught by Tanaka in order to minimize the temperature increase of the substrate while the substrate is irradiated by an ion beam and be maintained at a constant, predetermined temperature at all times during processing (Tanaka – [0017]).

To clarify the record, the preamble “an ion beam etching apparatus for etching a substrate while forming a spin-torque-transfer random access memory (STT-RAM) device” is regarded by Examiner as an intended use of the apparatus. It has been held that if the body of a claim fully and intrinsically sets forth all of the limitations of the claimed invention, and the preamble merely states the purpose or intended use of the invention, the preamble is not considered a limitation and is of no significance to claim construction. See MPEP 2111.02(II). 
The apparatus as taught by Hanawa in view of the substrate as taught by Sandhu/Takano, as outlined above, would be capable of performing the intended use stated by the preamble.

Regarding claim 12, Hanawa teaches wherein the ion beam generator comprises an inductively coupled plasma source (Hanawa - C15, L32-39 and Fig. 15, coil antenna #190).

Regarding claim 13, Hanawa teaches wherein the ion beam generator comprises an extraction electrode (Hanawa - C13, L55-61; C15, L32-35; and Fig. 15, grid #108b), a focus electrode (Hanawa - C13, L55-61; C15, L32-35; and Fig. 15, grid #108c), and a lower electrode (Hanawa - C13, L55-61; C15, L32-35; and Fig. 15, grid #108d), the extraction electrode being above the focus electrode (Hanawa - Fig. 15, #108b above #108c), and the focus electrode being above the lower electrode (Hanawa - Fig. 15, #108c above #108d), wherein the inductively coupled plasma source is positioned above the extraction electrode (Hanawa - Fig. 15, coil antenna #190 above #108b). While the embodiment in Fig. 15 shows four grid electrodes, Hanawa comments that any number of grid electrodes can be employed (Hanawa - Col. 13, Lines 58-61: alternatively two, three, or more than four).
The claim limitations “extraction” and “focus” relating to the electrode identifiers are merely an intended use of each respective electrodes and are given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II).
As taught by modified Hanawa, electrodes can be used in a variety of different manners depending on the voltages applied, including extraction (Hanawa - C24, L30-

Regarding claim 14, Hanawa teaches wherein the lower electrode (Hanawa -C15, L5-6) and substrate (Hanawa - C18, L27-28) are grounded during processing (Hanawa - C8, L52-53: wafer support pedestal and grid may both be grounded).
To clarify the record, Examiner interprets the entire claim as merely an intended use and is given weight to the extent that the prior art is capable of performing the intended use.  A claim containing a “recitation with respect to the manner in which a claimed apparatus is intended to be employed does not differentiate the claimed apparatus from a prior art apparatus” if the prior art apparatus teaches all the structural limitations of the claim. See MPEP 2114(II). The modified Hanawa apparatus would be capable of performing the intended use as set forth above.

Regarding claim 15, Hanawa teaches wherein the controller is configured with instructions (Hanawa - C30, L50-54) to apply a negative bias on the lower electrode with respect to the substrate during processing (Hanawa - C6, L4-10: apply bias power/voltage to the grid relative to the workpiece). Hanawa teaches this is advantageously done to accelerate the flux of ions to a kinetic energy distribution corresponding to the desired ion implantation depth profile in the workpiece (Hanawa -C6, L8-10).

Regarding claim 18, Hanawa teaches a source for delivering electrons (Hanawa - C8, L61-63 and Fig. 15, source of electrons #130) proximate the substrate (Hanawa - Fig. 15, near wafer #122).

Regarding claim 19, Hanawa does not teach wherein the controller is configured with instructions to perform the second ion beam etching operation by (a) depositing the first material and (b) exposing the substrate to ion beams, wherein (a) and (b) are repeatedly performed (see Examiner’s interpretation of the claim as rejected under 112(b) above).
However, Sandhu teaches a method for performing the second ion beam etching operation by (a) depositing the first material (Sandhu – [0050] and Fig. 3, spacers #128 formed on the sidewalls of upper elongate feature #126) and (b) exposing the substrate to the ion beams (Sandhu – [0054] and Fig. 6, second elongate feature is formed perpendicular to the first), wherein (a) and (b) are repeatedly performed (Sandhu – [0056] and Fig. 7, spacers #128’ deposited over the newly formed features, then [0057]-[0058] and Fig. 8, lower elongate feature formed using the same procedure, resulting in the final structure in Fig. 10).
It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to further modify the modified Hanawa apparatus by configuring the controller to perform the etching method as taught by Sandhu in order to reduce the likelihood of displaced material from redepositing on sidewalls of the structure during patterning, which improves the uniformity of the resulting structure from .

Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Hanawa (US Patent 7,767,561) in view of Sandhu (US Pub. 2014/0070342), Takano (US Patent 7,320,167), Yasar (US Patent 5,958,134), and Tanaka (US Pub. 2014/0238637), as applied to claims 11-15 and 18-19 above, and further in view of Reader (US Patent 3,969,646).
The limitations of claims 11-15 and 18-19 are set forth above.
Regarding claim 16, Hanawa teaches a top electrode (Hanawa - Fig 15, grid #108a) above the extraction electrode (Hanawa -Fig. 15, grid #108a above #108b).

Modified Hanawa does not teach that the fourth electrode is a hollow cathode emitter electrode.
However, Reader teaches a hollow cathode emitter electrode (Reader – Col. 5, Lines 32-39 and Figs. 1-4, cathode #22; emission of electrons – Line 40) located above a screen/grid (Reader - Figs. 1-4, above screen #24 and grid #26). Reader teaches hollow cathode electrodes are advantageously used to simply the apparatus by preventing need of a cathode heating current (Reader - Col. 5, Lines 37-39) while supplying electrons to affect the uniformity of the ion beam profile (Reader - Col. 7, Lines 5-6).
Modified Hanawa and Reader both teach ion beam processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in .

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Hanawa (US Patent 7,767,561) in view of Sandhu (US Pub. 2014/0070342), Takano (US Patent 7,320,167), Yasar (US Patent 5,958,134), and Tanaka (US Pub. 2014/0238637), as applied to claims 11-15 and 18-19 above, and further in view of Yeom (US Pub. 2003/0098126).
The limitations of claims 11-15 and 18-19 are set forth above.
Regarding claim 17, Hanawa teaches wherein the lower electrode comprises a plurality of apertures (Hanawa - C8, L27 and Fig. 15, grid #108d with extending grid orifices #109).
Modified Hanawa does not teach wherein the apparatus further comprises a plurality of reflectors positioned below the lower electrode, wherein the reflectors are oriented parallel to one another and at an angle (α) with respect to the lower electrode, and wherein the reflectors are sufficiently long to block a line of sight between the apertures in the lower electrode and the substrate support.
However, Yeom teaches wherein the apparatus further comprises a plurality of reflectors (Yeom – [0034] and Figs. 1&3, reflector #40 with reflector holes #42) positioned below the lower electrode (Fig. 1, reflector #40 at the exit of ion source #10 
While Yeom teaches a horizontal arrangement of the apparatus, the reflectors taught by Yeom in combination with the apparatus of Hanawa would yield the reflectors directly below the grid electrodes, as shown in Yeom with the structure of Hanawa.
Both modified Hanawa and Yeom teach ion beam processing apparatuses, and are thus considered to be analogous art. It would be obvious to one of ordinary skill in the art, before the effective filing date of the instant application, to modify the apparatus as taught by modified Hanawa by adding the reflectors as taught by Yeom in order to neutralize the ion beam (Yeom – [0034]) to prevent undesirable damage to the substrate (Yeom – [0005]-[0007]).

Claim 20 is rejected under 35 U.S.C. 103 as being unpatentable over Hanawa (US Patent 7,767,561) in view of Sandhu (US Pub. 2014/0070342), Takano (US Patent 7,320,167), Yasar (US Patent 5,958,134), and Tanaka (US Pub. 2014/0238637), as applied to claims 11-15 and 18-19 above, and further in view of Nakajima (US Patent 6,965,138).
The limitations of claims 11-15 and 18-19 
Regarding claim 20, Hanawa teaches a controller (Hanawa - C30, L50-53; C34, L36; and Fig. 38, process controller #8075) and a means to alter a relative orientation between the substrate and a direction in which the ion beams travel (Col. 13, Lines 33-34; Lines 43-51 and Fig 9B, arm actuator #1006 with telescoping arm #1000). Hanawa teaches this feature is advantageous in allowing wafer tilting to create different angles of incidence of the ion beam relative to the stop surface of the wafer (C13, L43-46).

Modified Hanawa does not explicitly teach wherein the controller is configured to alter a relative orientation between the substrate and a direction in which the ion beams travel after the first ion beam etching operation and before the second ion beam etching operation (Emphasis added).
While Nakajima does not explicitly teach wherein the controller is configured to alter a relative orientation between the substrate and a direction in which the ion beams travel after the first ion beam etching operation and before the second ion beam etching operation, Nakajima does teach that the relative orientation between the substrate and a direction in which the ion beams travel is a result effective variable. Particularly, Nakajima teaches that the angle of incidence for an ion beam etching operation is selected to form an intended shape of the post-processed device (Nakajima – C11, L23-25) and is selected in order to create devices with a desired junction resistance, the values of which are dependent upon the incident angles of the ion beam (Nakajima – C12, L63 – C13, L24 and C14, L48-50).
Modified Hanawa and Nakajima both teach apparatuses and methods to form magnetic memory devices, and are thus considered to be analogous art. It would have 

Response to Arguments
Applicant’s arguments with respect to claim 1, particularly in regards to the Chi reference, are persuasive. As such, the rejections of claims 1-10 under 35 U.S.C 103 are withdrawn, and claims 1-10 are allowable.

Applicant has amended claim 11 with an additional limitation, which the Examiner agrees is not taught by the prior art of record. However, the Examiner submits the Yasar reference, as combined above, to teach the newly-added limitation of claim 11. As such, Applicant’s arguments with respect to Sandhu have been considered but are moot in light of the new rejection.

Applicant argues (Remarks, pgs. 8-9) that the Tanaka reference does not describe using cryogenically cooled substrates in the context of ion beam etching, and Tanaka: 
“It is the object of the example implementation to provide an ion beam irradiation apparatus and a method for substrate cooling that allow for a substrate to be cooled to a cryogenic temperature of, for example, -60 ºC to -100 ºC…as well as make it possible to minimize temperature increase of the substrate while the substrate is irradiated by an ion beam and allow for substrate temperature to be maintained constant at a temperature (e.g., predetermined) at all times, even during ion beam irradiation” (Tanaka – [0017], emphasis added). 

Clearly, Tanaka teaches why it would be obvious to one of ordinary skill in the art to attempt to cool substrates to cryogenic temperatures during an ion beam irradiation process. 
The Examiner notes that the above excerpt was provided in the previous Office Action (and maintained herein) to teach the specific motivation for establishing the prima facie case of obviousness. Nowhere in the motivation is the teaching so limited to only ion implantation, as Applicant appears to argue. The mere fact that Tanaka primarily teaches an ion implantation process does not preclude the motivation from being relevant to other ion beam processes, especially since Tanaka specifically discloses that the apparatus may also be used for an ion beam etching process (Tanaka – par. [0084]).
Tanaka establishes (see [0084]) that ion beam irradiation is a broad classification of devices that encompasses ion implanters, ion doping machines, ion beam deposition machines, ion beam etching machines, “and the like”.
Thus, since Tanaka teaches the importance of maintaining substrates at cryogenic temperatures during an ion beam irradiation process, it also teaches maintaining those temperatures during ion implantation, ion doping, ion beam deposition, and ion beam etching processes, as well. 
Applicant also states that “any motivation in Tanaka to use cryogenic temperatures is to amorphize a silicon substrate during ion implantation to enable high-quality ion implantation” (emphasis added). The Examiner notes that the above statement is merely one motivation taught by Tanaka for why one of ordinary skill in the art would be motivated to employ cryogenic substrate temperatures. As the Examiner has pointed out above, nowhere in the motivation supplied by the Examiner is any specific teaching exclusive to an ion implantation process.

The Applicant also argues (Remarks, pg. 9) that Tanaka is not from the same field of endeavor or reasonably pertinent to the particular problem the inventor is trying to solve, and thus is not analogous art. Respectfully, the Examiner disagrees.
As the Applicant has correctly pointed out, the question of analogous art is rooted in two criteria: (1) “from the same field of endeavor”, and/or (2): “reasonably pertinent to the particular problem the inventor is trying to solve”.
The Examiner argues that Tanaka satisfies both of the criteria above, and thus can reasonably be considered as analogous art. In regards to criterion (1), Tanaka ion implantation, ion doping, ion beam deposition, ion beam etching, “and the like” (Tanaka – [0084]). As such, while Tanaka focuses primarily on teaching ion beam implantation methods, and the instant Application focuses on ion beam etching methods, Tanaka explicitly teaches that they are from the same field of endeavor: ion beam irradiation apparatuses.
In regards to criterion (2), Tanaka teaches cryogenic cooling devices for a semiconductor substrate undergoing an ion beam process (Tanaka – [0045]), and notes that at the time, there was a need in the art for a configuration or method for substrate cooling suitable for quickly cooling a substrate to a target temperature and constantly maintaining it at this temperature in the event of substrate temperature changes (Tanaka – [0014]). As the Applicant is also trying to develop an apparatus/process for maintaining a semiconductor substrate at cryogenic temperatures for an ion beam process (pars. [0002]-[0003] and [0049] of the instant application), Tanaka is considered to be reasonably pertinent (the criterion does not require the problem to be identical) to the problems identified by the instant application.
For at least these reasons, the Applicant’s arguments are not persuasive. 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Kurt Sweely whose telephone number is (571)272-8482.  The examiner can normally be reached on Monday - Friday, 9:00am - 5:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gordon Baldwin can be reached on (571)-272-5166.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/KURT SWEELY/Examiner, Art Unit 1718                                                                                                                                                                                                        /GORDON BALDWIN/Supervisory Patent Examiner, Art Unit 1718